UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33297 POSITIVEID CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 06-1637809 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 1690 South Congress Avenue, Suite200 Delray Beach, Florida 33445 (561)805-8008 (Address of principal executive offices, (Registrant’s telephone number, including area code) including zip code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of each of the issuer’s classes of common stock as of the close of business on November 11, 2011 is as follows: Class Number of Shares Common Stock: $0.01 Par Value POSITIVEID CORPORATION TABLE OF CONTENTS PART I —FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets — September 30, 2011 (unaudited) and December 31, 2010 1 Unaudited Condensed Consolidated Statements of Operations — Three and NineMonths Ended September30, 2011 and 2010 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity (Deficit) — Nine Months Ended September30, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows — Nine Months Ended September30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 21 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM4. CONTROLS AND PROCEDURES 27 PART II — OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 28 ITEM1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM5. OTHER INFORMATION 28 ITEM6. EXHIBITS 28 SIGNATURES 29 PART I — FINANCIAL INFORMATION Item1. Financial Statements. POSITIVEID CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) September 30, December 31, (unaudited) Assets Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Assets held for sale — Total Current Assets Equipment, net 54 49 Goodwill — Intangibles, net — Other assets 24 Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued preferred stock dividends payable 70 Total Current Liabilities Contingent earn-out liability — Stock obligation to related party (see Note 9) — Commitments and contingencies Stockholders’ Equity (Deficit): Preferred stock, 5,000,000 shares authorized, $.001 par value; Series B Preferred - 230 shares issued and outstanding, liquidation preference of $2,300, at December 31, 2010; Series C Preferred – 140 shares issued and outstanding, liquidation preference of $1,400, at September 30, 2011; Series F Preferred - 630 shares issued and outstanding, liquidation preference of $630, at September 30, 2011 — — Common stock, 70,000,000 shares authorized, $.01 par value; 47,688,494 and 33,047,405 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) ) Note receivable for shares issued ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 POSITIVEID CORPORATION Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ — $ — $ — $ 75 Cost of sales — — — 45 Gross profit — — — 30 Operating expenses: Selling, general and administrative Research and development Stock compensation to related party (see Note 9) — — Total operating expenses Operating loss from continuing operations ) ) ) Other income (expense), net 4 20 80 16 Loss from continuing operations ) ) ) Discontinued operations: Income (loss) from discontinued operations 28 ) Impairment of goodwill — — ) — Total income (loss) from discontinued operations 28 ) ) Net loss ) ) Preferred stock dividends ) ) Net loss attributable to common stockholders $ ) $ $ ) $ Loss from continuing operations per common share attributable to common stockholders $ ) $ $ ) $ Loss from discontinued operations per common share — — Loss per common share attributable to common stockholders – basic and diluted $ ) $ $ ) $ Weighted average shares outstanding – basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 POSITIVEID CORPORATION Condensed Consolidated Statement of Stockholders’ Equity (Deficit) For the Nine Months Ended September30, 2011 (In thousands) (Unaudited) Additional Note Receivable For Total Stockholders’ Preferred Stock Common Stock Paid-in Accumulated Shares Equity Shares Amount Shares Amount Capital Deficit Issued (Deficit) Balance at December 31, 2010 $ — $ Issuance of Series B Preferred shares — Issuance of Common Stock for note receivable — — 27 — — Issuance of Common Stock for note receivable upon warrant exercise — — 10 — — Issuance of Common Stock pursuant to acquisition of Easy Check assets — — 2 — — Issuance of Series C Preferred shares, net of costs — Redemption of Series B Preferred shares — Issuance of Common Stock pursuant to acquisition of MicroFluidic Systems — — 34 — — Issuance of Series F Preferredshares, net of costs — Issuance of Common Stock for cash and note receivable — — 68 — Accrual of preferred stock dividends — Stock-based compensation — — 6 — — Net loss — Balance at September 30, 2011 $ — $ See accompanying notes to unaudited condensed consolidated financial statements. 3 POSITIVEID CORPORATION Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ Add: Loss from discontinued operations 57 Loss from continuing operations ) Adjustments to reconcile loss from continuing operations to net cash used in operating activities: Depreciation and amortization 19 Stock-based compensation Stock issued to advisor for acquisition — Stock compensation to related party (see Note 9) — In-process research and development allocation from asset purchase Impairment of goodwill — Non-cash interest income — ) Non-cash interest expense — 35 Changes in operating assets and liabilities: Increase in prepaid expenses and other current assets ) ) Increase in accounts payable and accrued expenses 61 Net cash used in discontinued operations ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of MicroFluidic Systems ) — Proceeds from sale of NationalCreditReport.com — Proceeds from sale of equipment 46 — Purchase of equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from equity financings, net of fees Proceeds from exercise of stock options — Net cash provided by financing activities Net decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements 1. Business and Basis of Presentation PositiveID Corporation (the “Company”) (formerly VeriChip Corporation), a Delaware corporation, completed an initial public offering in February 2007. In November2008, the Company entered into an Asset Purchase Agreement (“APA”) with Digital Angel Corporation and Destron Fearing Corporation, a wholly-owned subsidiary of Digital Angel Corporation, which collectively is referred to as, “Digital Angel.” The terms of the APA included the purchase of patents related to an embedded bio-sensor system for use in humans, and the assignment of any rights of Digital Angel under a development agreement associated with the development of an implantable glucose sensing microchip (“GlucoChip”). The Company also received covenants from Digital Angel and Destron Fearing that will permit the use of intellectual property of Digital Angel related to the Company’s health care business without payment of ongoing royalties. In September2009, VeriChip Acquisition Corp., a Delaware corporation and wholly-owned subsidiary (the “Acquisition Subsidiary”), and Steel Vault Corporation, a Delaware corporation (“Steel Vault”), entered into an Agreement and Plan of Reorganization (the “Merger Agreement”), as amended, pursuant to which the Acquisition Subsidiary was merged with and into Steel Vault in November2009, with Steel Vault surviving and becoming a wholly-owned subsidiary of the Company (the “Merger”). At the closing of the Merger, the Company’s name was changed from VeriChip Corporation to PositiveID Corporation. In February2010, the Company acquired the assets of Easy Check Medical Diagnostics, LLC (“Easy Check”), which included the Easy Check breath glucose detection system and the iglucosewireless communication system. These products are currently under development. (See Note 2) In May 2011, the Company entered into a Stock Purchase Agreement to acquire MicroFluidic Systems, a California corporation (“MicroFluidic”), pursuant to which MicroFluidic became a wholly-owned subsidiary of the Company. MicroFluidic specializes in the production of automated instruments for a wide range of applications in the detection and processing of biological samples, ranging from rapid medical testing to airborne pathogen detection for homeland security. (See Note 2) In July 2011, the Company completed the sale of substantially all of the assets of NationalCreditReport.com, which had been acquired in connection with the Merger. (See Note 3) The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant inter-company transactions and balances have been eliminated in consolidation. The accompanying condensed consolidated balance sheet as of December 31, 2010 has been derived from the Company’s audited financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2010. The accompanying unaudited condensed consolidated financial statements as of September30, 2011 and for the three and nine months ended September30, 2011 and 2010 have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of the Company’s management, all adjustments (including normal recurring adjustments) necessary for a fair presentation for the periods presented have been reflected as required by Regulation S-X, Rule 10-01. The unaudited condensed consolidated statements of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the entire year. These statements should be read in conjunction with the consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. Going Concern The Company’s condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. As of September30, 2011, the Company had a working capital deficiency of approximately $1.4 million and an accumulated deficit of approximately $82million. The Company has incurred operating losses prior to and since the merger that created PositiveID. The current operating losses are the result of selling, general and administrative expenses and the Company's funding of its development projects and products. The Company expects its operating losses to continue through 2012. 5 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements The Company’s ability to continue as a going concern is dependent upon its ability to obtain financing to fund the continued development of its HealthID products, the operations of MicroFluidic, and working capital requirements. Until the Company is able to achieve operating profits, it will continue to seek to access the capital markets. Since December 31, 2010, the Company has raised approximately $3.3 million under its Socius and Optimus financing facilities (see Note 4). Additionally, in July 2011, the Company executed an equity financing with Ironridge that, subject to certain conditions, may provide the Company with funding of up to $13.8 million, of which approximately $0.8 million has been funded through September 30, 2011 (see Note 4).An aggregate of $9.8 million of the Ironridge financing is, among other things, subject to the effectiveness of a registration statement that we have filed with the SEC, and the amount of funding available under the facility overall is largely dependent upon the Company’s stock price and trading volume. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management believes that its current cash resources and its expected access to capital under the Ironridge financing arrangement will provide sufficient funds to meet its working capital requirements for the near-term future. In addition and if necessary, the Company could reduce and/or delay certain discretionary research, development and related activities and costs. However, there can be no assurances that the Company will be able to derive sufficient funding under the Ironridge facility or be successful in negotiating additional sources of equity or credit for its long-term capital needs. The Company’s inability to have continuous access to such financing at reasonable costs could materially and adversely impact its financial condition, results of operations and cash flows, and result in significant dilution to the Company’s existing stockholders. The Company’s condensed consolidated financial statements do not include any adjustments relating to the recoverability of assets and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Discontinued Operations In connection with the Company’s sale of its NationalCreditReport.com business in July 2011, certain assets of the subsidiary have been classified as held for sale in the accompanying condensed consolidated balance sheets, and its results of operations have been presented as discontinued operations in the accompanying unaudited condensed consolidated statements of operations (see Note 3). Related amounts for prior periods presented have been reclassified to conform to the current period presentation. Loss per Common Share Basic and diluted loss per common share for all periods presented is calculated based on the weighted average common shares outstanding for the period. The following potentially dilutive securities were outstanding as of September30, 2011 and 2010 and were not included in the computation of dilutive loss per common share because the effect would have been anti-dilutive (in thousands): September 30, Convertible preferred stock Stock options Warrants Unvested shares of restricted common stock Segment Information Through the second quarter of 2011, the Company operated in two business segments: HealthID and ID Security. The ID Security segment is presented as discontinued operations in the accompanying condensed consolidated financial statements (see Note 3). 6 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements HealthID Segment The Company’s HealthID segment is focused on the development of three products: (1) the GlucoChip, a glucose-sensing microchip, based on the Company’s proprietary intellectual property which is being developed in conjunction with Receptors LLC (“Receptors”), (2) iglucose, a stand-alone, self-contained unit that automatically queries a diabetic user’s data-capable glucometer for blood glucose data and sends that data via machine-to-machine technology to the iglucose online database, and (3) Easy Check, a non-invasive breath glucose detection system, based on the correlation of acetone in exhaled breath to blood glucose levels. The Company’s HealthID segment also includes the VeriMed system, which uses an implantable passive RFID microchip (the “VeriChip”) that is used in patient identification applications. Each implantable microchip contains a unique verification number that is read when it is scanned by a scanner. The Company is not currently marketing the VeriMed system. ID Security Segment The Company’s ID Security segment included its Identity Security suite of products, sold through NationalCreditReport.com and the Company’s Health Link personal health record (“PHR”) business. The NationalCreditReport.com business offered consumers a variety of identity security products and services primarily on a subscription basis. These services helped consumers protect themselves against identity theft or fraud and understand and monitor their credit profiles and other personal information, which included credit reports, credit monitoring and credit scores. For its Health Link PHR business, the Company focused its marketing efforts on partnering with health care providers and exchanges, physicians groups, Electronic Medical Record system vendors, and insurers to use Health Link as PHR provided to their patients. The Company is not currently actively marketing its Health Link PHR business. As a result of the sale of the Company’s NationalCreditReport.com business in July 2011, the Company now operates in one segment (HealthID). Since the sale of NationalCreditReport.com, the Company is not currently generating revenue. 2. Acquisitions Easy Check Asset Purchase On February11, 2010, the Company purchased the assets of Easy Check, including the Easy Check breath analysis device and the iglucosewireless communication system. The Company issued 300,000 shares of common stock in connection with the purchase with a fair value of $351,000, based on a value of $1.71 per share. The purchase price for the assets was expensed as in-process research and development as the development of these projects had not yet reached technological feasibility. In February 2011 the Company amended the purchase agreement, paying the seller of the assets an additional 200,000 shares of its common stock valued at $114,000, based on a value of $0.57 per share, and lowering the potential royalty on future income from these products from 25% to 10%. The value transferred was expensed as in-process research and development as the related projects had not yet reached technological feasibility at the time of the amendment. MicroFluidic Acquisition On May 23, 2011, the Company acquired all of the outstanding capital stock of MicroFluidic in a transaction accounted for using the purchase method of accounting (the “Acquisition”). Since MicroFluidic's inception, its key personnel have had an important role in developing technologies to automate the process of biological pathogen detection. MicroFluidic’s substantial portfolio of intellectual property related to sample preparation and rapid medical testing applications are complementary to the Company’s portfolio of virus detection and diabetes management products. As consideration for the consummation of the Acquisition, the Company paid $250,000 to fund certain accounts payable of MicroFluidic (of which approximately $24,000 was paid to selling shareholders) and issued 2,375,000 shares of common stock of the Company (the “Stock Consideration”). Additionally, the Company issued a total of 971,429 shares of common stock to its advisors for brokerage services rendered in conjunction with the Acquisition. The Company incurred a nonrecurring charge of approximately $550,000 related to the direct costs of the Acquisition, consisting of the $365,000 value of the shares of common stock issued to its advisors and $185,000 of cash costs, which is recorded in operating expenses in the accompanying condensed consolidated statement of operations for the nine months ended September 30, 2011. 7 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements In connection with the Acquisition, the Company is also required to make certain earn-out payments, up to a maximum of $7,000,000 payable in shares of the Company’s common stock, upon certain conditions over the next three years (the “Earn-Out Payment”). The earn-out for 2011 is based upon the value of contracts secured by MicroFluidic through December 31, 2011, subject to a maximum Earn-Out Payment of $2,000,000. The earn-out for years 2012-2014 is based on MicroFluidic achieving certain earnings targets for the respective year, subject to a maximum Earn-Out Payment of $2,000,000 per year and an overall cumulative maximum Earn-Out Payment of $7,000,000. However, the Company is prohibited from making any Earn-Out Payment until stockholder approval is obtained if the aggregate number of shares to be issued exceeds 19.99% of the Company’s common stock outstanding immediately prior to the closing. In the event the Company is unable to obtain any required stockholder approval, the Company is obligated to pay the applicable Earn-Out Payment in cash to the sellers. In addition, the Company may pay any applicable Earn-Out Payment in cash at its option. The estimated purchase price of the Acquisition totaled approximately $1,653,000, comprised of (i) $24,000 in cash, (ii) Stock Consideration of $879,000 based on a value of $0.37 per share, and (iii) contingent consideration of approximately $750,000. The fair value of the contingent consideration was estimated based upon the present value of the probability-weighted expected future payouts under the earn-out arrangement. The purchase agreement provided for a purchase price adjustment based on the closing balance sheet working capital of MicroFluidic. As theworking capitalshortfall and amount of any resulting downward adjustment to the purchase price was undetermined at the time, no related amounts were recorded in the initial purchase accounting reflected in the Company’s June 30, 2011 unaudited financial statements. Management subsequently estimated the working capital shortfall to be approximately $350,000. On October 31, 2011, the Company entered into an agreement with two of the selling MicroFluidic shareholders pursuant to which the two individuals waived their right to any earn-out compensation for 2011 in settlement of the closing working capital adjustment provisions of the purchase agreement. The two individuals represent approximately 68% of the selling shareholder interests, and thus any earn-out for 2011 would be reduced by such percentage. As a result, the Company reduced its estimate of the fair value of the contingent consideration by $650,000 from the preliminary liability reflected in the Company’s June 30, 2011 unaudited balance sheet, with a corresponding reduction in goodwill. Under the purchase method of accounting, the estimated purchase price of the Acquisition was allocated to MicroFluidic’s net tangible and identifiable intangible assets and liabilities assumed based on their estimated fair values as of the date of the completion of the Acquisition, as follows (in thousands): Assets acquired: Net tangible assets $ Customer contracts and relationships Patents Non-compete agreement Goodwill Liabilities assumed: Current liabilities ) Total estimated purchase price $ The estimated fair values of certain assets and liabilities have been determined by management based upon a third-party valuation. The goodwill recorded in connection with the Acquisition is allocated to the Company’s HealthID segment, and no portion of the intangible assets, including goodwill, is expected to be deductible for tax purposes. The results of operations of MicroFluidic are included in the Company’s condensed consolidated statements of operations from the date of the acquisition of May 23, 2011, including $0 of revenue and approximately $450,000 of net loss. The following supplemental pro forma information assumes that the Acquisition had occurred as of January 1 for each period presented (in thousands except per share data): 8 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Three Months Ended Nine Months Ended September 30, September 30, Revenue $ — $ $ $ Net loss $ Loss per common share – basic and diluted $ The pro forma financial information is not necessarily indicative of the results that would have occurred if the Acquisition had occurred on the dates indicated or that may result in the future. The pro forma revenue reflected relates to revenue reported by MicroFluidic, substantially all of which was generated under two contracts with an agency of the U.S. Government. The two contracts were completed by March 31, 2011 and as of September 30, 2011 MicroFluidic had no active revenue-generating contracts. The pro forma results for the nine months ended September 30, 2010 exclude a charge of approximately $550,000 related to the direct costs of the Acquisition, which is included in the Company’s results of operations for the period after the date of the Acquisition and thus in the pro forma results for the nine months ended September 30, 2011. 3. Discontinued Operations Beginning at the end of 2010, in conjunction with the Company’s focus on its HealthID businesses, including the development of the GlucoChip, the Easy Check breath glucose detection system, and iglucosewireless communication system, the Company began to limit the activities of its ID Security segment, which included its wholly-owned NationalCreditReport.com subsidiary. In early 2011, the Company ceased acquiring new subscribers for its NationalCreditReport.com business, and in the second quarter of 2011 the Company began actively marketing the business for sale. On July 22, 2011, the Company completed the sale of substantially all of the assets of NationalCreditReport.com for $750,000 in cash. The buyer retained $75,000 from the purchase price pending the final determination of indemnification obligations for a period of eighteen months from the closing date. The transferred assets of NationalCreditReport.com have been classified as held for sale in the accompanying condensed consolidated balance sheet as of December 31, 2010, and consist of the following (in thousands): Equipment, net $ 70 Intangible assets, net Goodwill Total $ In connection with the decision to sell the NationalCreditReport.com business, the carrying value of the subsidiary’s net assets was written down to their estimated fair value, determined based upon the proceeds realized upon the sale in July 2011. As a result, an impairment of the carrying value of goodwill of approximately $555,000 was recognized during the second quarter of 2011 and is included in the loss from discontinued operations in the accompanying condensed consolidated statements of operations for the nine months ended September 30, 2011. Historical revenue related to the NationalCreditReport.com business and included in the income (loss) from discontinued operations in the accompanying condensed consolidated statements of operations totaled approximately $44,000 and $988,000 for the three and nine months ended September 30, 2011, respectively, and approximately $972,000 and $2,249,000 for the three and nine months ended September 30, 2010, respectively. 4. Financing Agreements Optimus Financing On September 29, 2009, the Company entered into a Convertible Preferred Stock Purchase Agreement (the “Optimus Purchase Agreement”) with Optimus Technology Capital Partners, LLC (“Optimus”) under which Optimus was committed to purchase up to $10million shares of convertible SeriesA Preferred Stock of the Company in one or more tranches. 9 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements To facilitate the transactions contemplated by the Optimus Purchase Agreement, R & R Consulting Partners, LLC (“R&R), a company controlled by Scott R. Silverman, the Company’s Chairman of the Board, loaned shares of common stock of the Company to Optimus equal to 135% of the aggregate purchase price for each tranche pursuant to stock loan agreements between R & R and Optimus. R & R was paid a $100,000 fee in October2009 plus will be paid 2% interest for the fair value of the loaned shares for entering into the stock loan arrangement. R & R may demand return of some or all of the borrowed shares (or an equal number of freely tradable shares of common stock) at any time on or after the six-month anniversary date such borrowed shares were loaned to Optimus, but no such demand may be made if there are any shares of Series A Preferred Stock then outstanding. If a permitted return demand is made, Optimus is required to return the borrowed shares (or an equal number of freely tradable shares of common stock) within three trading days after such demand. Optimus may return the borrowed shares in whole or in part, at any time or from time to time, without penalty or premium. On September29, 2009, October 8, 2009, and October21, 2009, R & R loaned Optimus 1.3 million, 800,000 and 600,000 shares, respectively, of common stock. On September29, 2009, the Company exercised the first tranche of the Optimus financing, pursuant to which it issued 296 shares of Series A Preferred Stock for a purchase price of approximately $3.0million. In support of this tranche, R & R loaned Optimus 1.3million shares of common stock. The tranche closed on October13, 2009, and the Company received proceeds of approximately $3.0 million, less the fees due on the entire financing commitment of approximately $800,000. On November5, 2009, the Company closed the second tranche of this financing, issuing 166 shares of Series A Preferred Stock for a purchase price of approximately $1.7million. In support of this tranche, R & R loaned Optimus approximately 1.4million shares of common stock. On May 12, 2010, R & R demanded the return of 2.7 million shares loaned to Optimus. Also on May 12, 2010, the Company sent Optimus a notice of its election to convert all of the outstanding shares of Series A Preferred Stock into 2,729,452 shares of common stock. Optimus returned these shares to R & R in repayment of the loan. The conversion of the Series A Preferred Stock was determined by a fixed conversion price that was determined at the time of the two tranche closings, which was approximately $3.07 and $1.60 per share, respectively. The Company was required to issue make-whole shares to Optimus equal to 35% of the Series A Preferred Stock Liquidation Value ($10,000 per share of Series A Preferred Stock) because the Series A Preferred Stock was redeemed prior the first anniversary of the issuance date. On October 13, 2010, the Company filed a Certificate of Elimination with the Secretary of State of the State of Delaware effecting the elimination of the Certificate of Designation of Preferences, Rights and Limitations of the Series A Preferred Stock. No shares of Series A Preferred Stock remained outstanding as of December 31, 2010. On March 14, 2011, the Company entered into an Amended and Restated Convertible Preferred Stock Purchase Agreement (the “Amended Optimus Purchase Agreement”) with Optimus.The Amended Optimus Purchase Agreement amended and restated the Optimus Purchase Agreement, and, among other things, specifically (i) replaced the Series A Preferred Stock issuable under the Optimus Purchase Agreement with Series C Preferred Stock with substantially similar terms, and (ii) reduced the maximum amount of preferred stock issuable to Optimus under the Optimus Purchase Agreement from $10 million to $8.7 million, of which $4.7 million was previously issued in 2009 as described above. Under the terms of the Amended Optimus Purchase Agreement, from time to time and at the Company’s sole discretion, the Company can present Optimus with a notice to purchase shares of Series C Preferred Stock (“Notice”). Optimus is obligated to purchase such Series C Preferred Stock on the twentieth trading day after any Notice date, subject to satisfaction of certain closing conditions, including (i)that the Company is listed and trading on a trading market, (ii)the representations and warranties of the Company set forth in the Amended Optimus Purchase Agreement are true and correct as if made on each tranche date, and (iii)that no such purchase would result in Optimus and its affiliates beneficially owning more than 9.99% of the Company’s common stock. In the event the closing bid price of the Company’s common stock during any one or more of the nineteen trading days following the delivery of a Notice falls below 75% of the closing bid price on the trading day prior to the Notice date and Optimus determines not to complete the tranche closing, then the Company may, at its option, proceed to issue some or all of the applicable shares, provided that the conversion price for the Preferred Stock that is issued shall reset at the lowest closing bid price for such nineteen trading day period. On March 14, 2011, the Company delivered a Notice to Optimus to sell 140 shares of Series C Preferred Stock for a purchase price of approximately $1.4 million. In support of this tranche, R & R loaned 2,729,452 shares of common stock, Mr. Silverman loaned 70,548 shares of common stock, and William Caragol, the Company’s Chief Executive Officer, loaned 700,000 shares of common stock to Optimus (the “Loaned Shares). On April 12, 2011, the tranche closed and the Company received proceeds of approximately $1.4 million, less $100,000 paid to Optimus to waive the requirement under the Amended Optimus Purchase Agreement that the conversion price of the Series C Preferred Stock issued in the tranche be reset at the lowest closing bid price for the nineteen trading days following the tranche notice date, which was March 14, 2011, due to the closing bid price of a share of the Company’s common stock falling below 75% during such nineteen trading day period. 10 POSITIVEID CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements On October 12, 2011, R & R, Mr. Caragol and Mr. Silverman demanded the return of the Loaned Shares from Optimus. Also on October 12, 2011, the Company sent Optimus a notice of its election to convert all of the outstanding shares of Series C Preferred Stock into 3,500,000 shares of common stock. The conversion of the Series C Preferred Stock was determined by a fixed conversion price that was determined at the time of the tranche closing, which was approximately $0.40 per share. On October 17, 2011, Optimus failed to return the Loaned Shares within three trading days of the demand by R & R, Mr. Caragol and Mr. Silverman as required under the terms of the Amended Optimus Purchase Agreement.
